Case: 12-10876           Date Filed: 07/17/2012   Page: 1 of 3

                                                                          [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                               No. 12-10876
                                           Non-Argument Calendar
                                         ________________________

                               D.C. Docket No. 0:11-cr-60259-WPD-1



UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll                                     lPlaintiff-Appellee,

                                                   versus


RAMIRO BETANCUR-VALENCIA,

llllllllllllllllllllllllllllllllllllll                                  llDefendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                              (July 17, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
              Case: 12-10876     Date Filed: 07/17/2012    Page: 2 of 3

      Ramiro Betancur-Valencia appeals the sentencing court’s denial of a two-

level reduction to his offense level under U.S.S.G. § 3B1.2(b)’s minor-role

provision. We review the district court’s denial of a minor-role reduction for clear

error. United States v. De Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc).

      A defendant must prove by a preponderance of the evidence that he is

entitled to minor-role reduction. Id. at 939. When evaluating the propriety of a

minor-role reduction, the district court should consider the defendant’s role in the

relevant conduct for which he has been held accountable at sentencing, and his

role as compared to that of other participants in the relevant conduct. Id. at 940.

In the drug courier context, district courts should consider the amount of drugs,

their fair market value, the amount of money paid or promised to the courier, any

equity interest the courier might have in the drugs, the courier’s role in planning

the scheme, and the courier’s role in distribution. Id. at 945. However, in the final

analysis, the decision of whether a drug courier qualifies for a minor-role

reduction “falls within the sound discretion of the trial court.” Id.

      Here, the district court properly applied the analytical framework set out in

De Varon. The district court relied on the amount of drugs smuggled internally by

Betancur-Valencia, the remuneration promised to him, and his partially successful

efforts to evade apprehension as proof of a heightened complicity incompatible

                                          2
              Case: 12-10876     Date Filed: 07/17/2012   Page: 3 of 3

with the minor-role reduction. The district court did not clearly err by rejecting a

minor-role reduction. Accordingly, we affirm Betancur-Valencia’s sentence.

      AFFIRMED.




                                          3